TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 5, 2021



                                       NO. 03-19-00143-CV


                                  The State of Texas, Appellant

                                                  v.

Skyway Holdings LLC and Anderson Auto Salvage a/k/a Anderson Towing Inc., Appellees




         APPEAL FROM COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on December 3, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.